Herlihy, P. J.
Claimant, an inside worker at Seneca Steel Service Inc., drove his own automobile to work and while making a left turn from Kenmore Avenue, a public road, into his employer’s parking lot, his car was struck on the right side by a car traveling in the opposite lane. As affected by the initial impact, the claimant’s automobile continued into the employer’s parking lot where it collided with another parked automobile. The initial collision occurred on the public highway about a foot from the entrance to the employer’s parking lot. The record supports claimant’s contention that the second collision was the cause of the serious injuries to claimant’s arm. The board awarded compensation benefits on the ground that the claimant was entitled to safe ingress and egress to and from the employer’s premises.
The issue presented to this court is whether or not, as a matter of law, the fact that injuries sustained upon an employer’s premises have a causal connection with events origi*78rating off the employment premises precludes a finding by the board that the accident occurred in the course of the employment and the claimant is entitled to compensation.
As a general rule, the hazards of travel on public highways are risks of life in general and not within the scope of employment within the meaning of the Workmen’s Compensation Law (Matter of De Voe v New York State Rys., 218 NY 318). This principle has been applied even where an accident occurred only a few feet from the employer’s premises (Matter of Amento v Bond Stores, 274 App Div 863; Matter of Martin v Board of Educ. of Scotia Glenville Cent. School Dist., 50 AD2d 655).
The premises of an employer, for compensation purposes, does include a parking lot maintained for employees, such as in the instant case (Malinka v Mugavero, 27 AD2d 691). The claim for benefits is premised entirely upon injuries which were sustained by the claimant after his car struck a third vehicle in the employer’s parking lot. While admittedly the claimant lost control of his vehicle and the second accident which occurred upon the employer’s premises was causally connected to the first accident in the public street, the record does not establish that the accident upon the employer’s premises was a purely personal act on the claimant’s behalf.
Furthermore, the record does not conclusively establish that the sole cause of the injuries was the negligent act of the operator of the car which struck the plaintiff before he entered the precinct of the employment. That the claimant may have been negligent in not bringing his car under control and avoiding the second accident would be of no consequence within the framework of workmen’s compensation and, of course, vehicles parked upon the employer’s premises would constitute a natural hazard arising out of the employment. As a factual matter, the present set of facts is not substantially different than if the claimant had simply been so negligent as to not have his car under control while he was upon the employer’s premises and without any precipitating prior accidental cause.
While there is some factual analogy, the case of Matter of Ott v Gem Elec. Mfg. Co. (44 AD2d 331, 332) does not hold that the place where an accident originates is determinative in deciding whether or not accidental injuries arose out of and in the course of employment. The important factor in the Ott case was that the accident having originated upon the employ*79er’s premises, the board could reasonably infer that the subsequent injuries were sustained in the course of the employment.
Upon the present record, the question of whether or not the accident and its disabling injuries occurred in the course of employment was one of fact for the board and its decision is supported by substantial evidence.
The decision should be affirmed, with costs to the Workmen’s Compensation Board.